DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 of U.S. Patent No. 11,171,718, hereafter ‘718. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application, while worded differently, clearly are the same concept as the claims of ‘718, as will be shown below.
PLEASE NOTE: The claims of ‘718 are bolded and in parenthesis
	Regarding Claim 1, A Geostationary (GEO) communication satellite comprising:
an antenna system comprising a plurality of antennas, each of the antennas configured to provide a communication coverage region having an adjustable bandwidth for a terrestrial coverage area while the antenna is in an active state and the satellite is in an orbit above Earth (A Geostationary (GEO) communication satellite comprising: an antenna system comprising a plurality of antennas, each of the antennas configured to provide a communication coverage region having an adjustable bandwidth for a terrestrial coverage area while the antenna is in an active state and the satellite is in an orbit above Earth); a front-end subsystem communicatively coupled to the antenna system, the front-end subsystem comprising an input side including an input filter and an analog-to-digital converter, and an output side including an output filter and a digital-to-analog converter (a front-end subsystem communicatively coupled to the antenna system, the front-end subsystem comprising an input side including an input filter and an analog-to-digital converter, and an output side including an output filter and a digital-to-analog converter); and a software defined radio (“SDR”), communicatively coupled to the antenna system via one or more user slices combined or split with the input side or the output side of the front-end subsystem, wherein each of one or more user slices are configured to communicate with one or more distinct gateway slices, wherein the SDR is configured to selectively increase or decrease the throughput of each of the active antennas (and a software defined radio (“SDR”), communicatively coupled to the antenna system via one or more user slices combined or split with the input side or the output side of the front-end subsystem, wherein each of one or more user slices are configured to communicate with one or more distinct gateway slices, and wherein the SDR, in response to a surge modification request, modifies a throughput of each active antenna by increasing or decreasing a share of a satellite power budget allotted to the antenna by deactivating or activating a previously active or previously inactive antenna, respectively).
Regarding Claim 11, A method comprising: providing a Geostationary (GEO) communication satellite comprising: an antenna system comprising a plurality of antennas, each of the antennas configured to provide a communication coverage region having an adjustable bandwidth for a terrestrial coverage area while the antenna is in an active state and the satellite is in an orbit above Earth (A method comprising: providing a Geostationary (GEO) communication satellite comprising an antenna system comprising a plurality of antennas, each of the antennas configured to provide a communication radiation pattern having an adjustable throughput for a terrestrial coverage area while the antenna is in an active state and the satellite is in an orbit above Earth); a front-end subsystem communicatively coupled to the antenna system, the front-end subsystem comprising an input side including an input filter and an analog-to-digital converter, and an output side including an output filter and a digital-to-analog converter (a front-end subsystem communicatively coupled to the antenna system, the front-end subsystem comprising an input side including an input filter and an analog-to-digital converter, and an output side including an output filter and a digital-to-analog converter); and a software defined radio (“SDR”), communicatively coupled to the antenna system via one or more user slices combined or split with the input side or the output side of the front-end subsystem, wherein each of one or more user slices are configured to communicate with one or more distinct gateway slices, wherein the SDR is configured to selectively increase or decrease the throughput of each of the active antennas (and a software defined radio (“SDR”), communicatively coupled to the antenna system via one or more user slices combined or split with the input side or the output side of the front-end subsystem, wherein each of one or more user slices are configured to communicate with one or more distinct gateway slices; and responding, by the SDR in response to a surge modification request, by modifying a throughput of each active antenna by increasing or decreasing a share of a satellite power budget allotted to the antenna by deactivating or activating a previously active or previously inactive antenna, respectively).
	Claim 6 of the instant application teaches similarly with Claim 2 of ‘718.
	Claim 7 of the instant application teaches similarly with Claim 5 of ‘718.
Claim 8 of the instant application teaches similarly with Claim 6 of ‘718.
Claim 9 of the instant application teaches similarly with Claim 7 of ‘718.
Claim 10 of the instant application teaches similarly with Claim 8 of ‘718.
Claim 16 of the instant application teaches similarly with Claim 12 of ‘718.
Claim 17 of the instant application teaches similarly with Claim 15 of ‘718.
Claim 18 of the instant application teaches similarly with Claim 16 of ‘718.
Claim 19 of the instant application teaches similarly with Claim 17 of ‘718.
Claim 20 of the instant application teaches similarly with Claim 18 of ‘718.
	All other dependent claims are rejected for the same reasons set forth above regarding Claims 1 and 11.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1 and 11 are allowable for the same reasons set forth in the notice of allowance for parent application 16/914423 (now U.S. Patent 11,171,718) dated July 8, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
October 12, 2022